DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. 
Applicant argues that neither Kim nor Hogan discloses initiating a bounded gameplay session for all players or unbounded gameplay session for all the players based. Examiner respectfully disagrees. Examiner is interpreting the bounded gameplay session to be a session where multiple players play together as a group for a game-related quest together and the unbounded gameplay session to be where the players are not formed into a group and are able to free roam continuously in the MMORPG. As can be seen in at least paragraph [0019] of Kim:
In some examples, the player matching system may recommend to the player one or more other compatible players with whom to play the game in the short term (i.e., a "short-term player matching"). For the short-term player matching, the player matching system may allow the player to find one or more other players with whom the player can form a party for, e.g., 1 or 2 hours or so in order to solve a game related quest together. In such cases, the player matching system may calculate an estimate of remaining playing time for the player from the time of receiving a one-time matching request from the player, and calculate each estimate of remaining playing time for each of the one or more other compatible players accessing the game server from the time of receiving the one-time matching request, based at least in part on the access patterns of the player and the one or more other players. Then, the player matching system may recommend to the player the one or more other compatible players in order of similarity between the estimate of remaining playing time for the player and the estimates of remaining playing times for the one or more other compatible players.
after 1 or 2 hours the short-term gameplay session becomes an unbounded gameplay session wherein all players in the group no longer playing together as group and able to free roam in the MMORPG in search for another quest or mission), [0019]. Therefore, Hogan in view of Kim discloses the gameplay session engine is configured to: determine whether to initiate the bounded gameplay session for all the players or the unbounded gameplay session for all the players; initiate either the bounded gameplay session for all the players or the unbounded gameplay session for all the players based on the determination; if a bounded gameplay session has been initiated, query a predetermined number of the set of players to determine if the bounded gameplay session should be converted to the unbounded gameplay session for all the players; and converting the bounded gameplay session to the unbounded gameplay session for all the players based on a result of said query.
According to applicant’s claim language, claim 21 reads: “a matchmaking engine configured to create adversarial groups of players from the players; and a gameplay session engine, wherein the gameplay session engine is configured to: determine whether to initiate the bounded gameplay session for all the players or the unbounded gameplay session for all the players.” Examiner is interpreting “for all the players” to be in relation to the adversarial groups of players that were created to play a bounded gameplay session for 1 or 2 hours. Therefore, Kim does disclose the bounded gameplay session or unbounded gameplay session does apply to all the players (i.e. players in created adversarial group). All players are in a bounded gameplay session for the duration of 1 or 2 hours and after the expiration of duration, all players are in an unbounded gameplay session where they are free to roam around in the MMORPG.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-27, 31-38, 42 rejected under 35 U.S.C. 103 as being unpatentable over Hogan et al (US 2007/0111794 A1) in view of Kim et al (US 2013/0210527 A1).
21. Hogan discloses a system (Fig. 1) adapted to selectively provide either a bounded gameplay session or an unbounded gameplay session in a multiplayer video game to players, wherein the unbounded gameplay session is configured to run a game continuously, provided a minimum number of the players are in the unbounded gameplay session (i.e. the MMORPG is a game that can continue indefinitely as long as there’s at least one player playing), [0003], and wherein the bounded gameplay session is configured to run a game until a predefined parameter is fulfilled (i.e. player play for a set amount of permitted time), [0032]-[0033], [0041], the system comprising: 
a gameplay session engine (102: Fig. 1), wherein the gameplay session engine is configured to: 
determine whether to initiate the bounded gameplay session or the unbounded gameplay session; initiate either the bounded gameplay session or the unbounded gameplay session based on the determination; if a bounded gameplay session has been initiated, query a predetermined number of the 
Hogan does not expressly discloses a matchmaking engine configured to create adversarial groups of players from the players. Kim discloses a matchmaking engine configured to create adversarial groups of players from the set of players (Fig. 4-5), [0019]. It would have been obvious to a person of ordinary skilled in the art to modify Hogan with Kim and would have been motivated to do so to recommend to one player of the multiple players at least some others of the multiple players with whom the one player can compatibly play the game, based at least in part on the analyzed access patterns [0003]. Kim further discloses initiating a bounded gameplay session for all players (i.e. grouping all players for a short-term or bounded gameplay session for 1 or 2 hours) or unbounded gameplay session for all the players based on a determination (i.e. after 1 or 2 hours the short-term game player session becomes an unbounded gameplay session wherein all players in the group are unbounded), [0019].
23. Hogan and Kim disclose the system of claim 21, wherein the gameplay session engine determines whether to initiate the bounded gameplay session or the unbounded gameplay session based on a selection by at least one player of the set of players, Hogan [0032], [0049].
24. Hogan and Kim disclose the system of claim 21, wherein the matchmaking engine is configured to create the adversarial groups based upon an election by at least one player of the set of players, Kim [0019], [0049].

26. Hogan and Kim disclose the system of claim 21, further comprising a scoring engine, wherein, in an unbounded gameplay session, the scoring engine is configured to generate scores for the set of players wherein the scores are not dependent on a total length of time the unbounded gameplay session has been played by one or more players of the set of players, Hogan, [0022].
27. Hogan and Kim disclose the system of claim 21, further comprising a scoring engine, wherein, in a bounded gameplay session, the scoring engine is configured to generate scores for the set of players wherein the scores are dependent on a total length of time the bounded gameplay session has been played by one or more players of the set of players, Hogan, [0022].
31. Hogan and Kim disclose the system of claim 21 wherein the predefined parameter may be a time period or a game event, Hogan, [0032], [0041].

32, 34-38, 42. Hogan and Kim disclose a method for selectively providing either a bounded gameplay session or an unbounded gameplay session in a multiplayer video game to a set of players, wherein the unbounded gameplay session is configured to run continuously, provided a minimum number of the set of players are in the unbounded gameplay session, and wherein the bounded gameplay session is configured to run until a predefined period of time has elapsed or a predefined game event occurs as similarly discussed above

Claim(s) 28-30, 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Hogan and Kim as applied above and further in view of Salen, Katie. "Rules of Play: Game Design Fundamentals". 2004. MIT Press. Page 219.


Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Seng H Lim/Primary Examiner, Art Unit 3715